
	
		I
		111th CONGRESS
		1st Session
		H. R. 4359
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Boozman (for
			 himself and Mr. Walz) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  Secretary of Veterans Affairs to guarantee housing loans for the construction
		  energy efficient dwellings, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Warriors
			 Adapting Residences with Mortgages for Energy Renovations Act or the
			 WARMER Act.
		2.Department of
			 Veterans Affairs housing loans for construction of energy efficient
			 dwellings
			(a)Loans
			 authorizedSection 3710(d) of
			 title 38, United States Code, is amended—
				(1)in paragraph (1)—
					(A)by striking
			 The Secretary and inserting (A) The
			 Secretary;
					(B)by striking
			 for the acquisition of and all that follows through the end and
			 inserting for any of the following purposes:;
					(C)by adding at the
			 end the following new clauses:
						
							(i)The acquisition of an existing dwelling and
				the cost of making energy efficiency improvements to the dwelling.
							(ii)The construction of a new dwelling
				and the cost of making energy efficiency improvements to the dwelling.
							(iii)Energy efficiency improvements to a
				dwelling owned and occupied by a
				veteran.
							;
				and
					(D)by adding at the
			 end the following new subparagraphs:
						
							(B)Except as otherwise provided in this
				subsection, a loan may be guaranteed under this subsection only if it meets the
				requirements of this chapter.
							(C)The Secretary shall determine
				appropriate energy efficiency standards for purposes of this subsection and
				shall require that dwellings purchased, constructed, or improved using a loan
				guaranteed under this subsection meet such standards.
							;
					(2)in paragraph (2),
			 by striking the greater of and all that follows through the
			 period and inserting five percent of the total established value of the
			 property, dwelling, and improvements, unless the Secretary specifically
			 provides for a higher amount.; and
				(3)by redesignating
			 paragraphs (3) through (6) as paragraphs (4) through (7), respectively, and
			 inserting after paragraph (2) the following new paragraph (3):
					
						(3)In order to determine the value of energy
				efficiency improvements made to a dwelling using a loan guaranteed under this
				subsection, the Secretary shall adopt existing applicable Federal standards and
				valuation programs.
						;
				and
				(b)Conforming
			 amendmentSection 3710(d), as amended by subsection (a), is
			 further amended in paragraph (5), as redesignated by subsection (a)(3), by
			 striking paragraph (3)(B) and inserting paragraph
			 (4)(B).
			(c)Regulations
				(1)Interim policy
			 guidanceNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall prescribe interim policy
			 guidance on energy efficiency audits and the conditions under which the
			 performance of such audits may be included in the amount guaranteed by the
			 Secretary under section 3710(d) of title 38, United States Code, as amended by
			 subsection (a).
				(2)RegulationsNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 shall prescribe regulations to carry out the amendments made by subsection
			 (a).
				(3)Energy
			 efficiency audit definedFor purposes of this subsection, the
			 term energy efficiency audit means a measurement of the effects
			 of an improvement made to a dwelling for the purpose of reducing energy
			 consumption or increasing energy efficiency that is carried out by a certified
			 professional auditor, as determined by the Secretary.
				(d)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 with respect to a loan secured on or after October 1, 2010.
			
